Filed 4/4/13 In re V.D. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re V.D., a Person Coming Under the Juvenile Court
Law.

THE PEOPLE,                                                                                  C071997

                   Plaintiff and Respondent,                                     (Super. Ct. No. JV133683)

         v.

V.D.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436.
         On March 1, 2012, the People filed a petition under Welfare and Institutions Code
section 602 alleging that appellant V.D. failed to stop at the scene of an accident
involving property damage (count 1; Veh. Code, § 20002, subd. (a)) and drove without a
license (count 2; Veh. Code, § 12500, subd. (a)).




                                                             1
       Appellant subsequently admitted count 1, and count 2 was dismissed in the
interest of justice.
       According to the probation report, to which the parties stipulated as providing the
factual basis for appellant’s plea, on the night of September 12, 2011, a witness saw a
gray Toyota make a u-turn and sideswipe a parked car, causing damage. The witness
advised the driver (appellant) to stop and leave insurance information, but the driver sped
away. The Toyota was registered to appellant’s parents; he had driven it without
permission.
       The juvenile court placed appellant on six months’ court probation under the
probation department’s supervision pursuant to Welfare and Institutions Code section
725, subdivision (a).
       At a later hearing on victim restitution, the juvenile court ordered appellant to pay
restitution to the victim in the amount of $1,750, with appellant and his parents made
jointly and severally liable for the payment.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                                2
                                  DISPOSITION
     The judgment is affirmed.



                                                HULL   , J.



We concur:



     RAYE               , P. J.



     HOCH               , J.




                                       3